Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 18, 2016

                                      No. 04-15-00771-CR

                                     John David GARCIA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 11-05-075-CRW
                        Honorable Russell H. Wilson, Judge Presiding

                                            \ORDER

       Appellant’s motion for extension of time to file the appellant’s brief is granted. We order
appellant to file the appellant’s brief by May 16, 2016.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court